 290DECISIONSOF NATIONAL LABOR RELATIONS BOARD..7.The Respondent did not discriminate in regard to the hire, tenure, terms, orconsiderations of employment of its employees and did not discourage membershipin a labor organization, nor did it engage in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and (3) and 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and the entire record, and pursuant toSection 10(c) of the Act, and being of the opinion that the Respondent named in thecomplaint has not engaged in nor is engaging in any unfair labor practices as allegedin the complaint, I hereby issue the following:RECOMMENDED ORDERand 26-CA-2039-2 be, and the same herebyis,dismissed.Local 338, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO,and Douglas Cusick,Its AgentandValleyService Company.Case No. 18-CD-51.March 1, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by Valley ServiceCompany on October 5, 1965, and amended on October 28, 1965, alleg-ing that Local 338, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, herein called Local 338, and Douglas Cusick,its agent, have violated Section 8 (b) (4) (D) of the Act.A hearing was held before Hearing Officer Charles J. Frisch onNovember 10, 1965.All parties appeared at the hearing and wereafforded a full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof the Hearing Officer are free from prejudicial error and are herebyaffirmed.Briefs filed by Valley Service Company, Local 338, and bythe Intervenor, United Construction Workers Local 84, CLA, hereincalled Local 84, have been duly considered.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersJenkins and Zagoria].Upon the entire record in this case, the Board makes the followingfindings :I.TheBusinessof the Employer-Valley Service Company was incorporated in North Dakota in1949 by thesame personswho owned Valley Service Incorporated, a1 Subsequent to the hearing, Local 84 filed a motion requesting that the Board not con.sidercertain extraneous papers attached to the brief of Local 338 but not introduced inevidence at the hearing.Local 338 has not responded to this motion.As the motion hasmerit, we will grant it.157 NLRB No. 20. LOCAL 338, PLUMBING AND PIPEFITTING INDUSTRY291Minnesota corporation, in order to allow them to engage in the plumb-ing, heating, and air-conditioning business in North Dakota withoutcorporations.The North Dakota corporation became dormant in1960 when the preference tax was repealed, but was reactivated inJanuary 1965 to take over and complete a job in North Dakota whichhad been started by the Himle Corporation in a joint venture with,Valley Service Incorporated.From January to October 1965, ValleyService Company purchased goods valued at more than $50,000 fromoutside the State of North Dakota.Accordingly, we find that ValleyService Company, herein called Company, is engaged in commercewithin the meaning of the Act.II.The Labor Organizations InvolvedThe parties stipulated, and we find, that Local 338 and Local 84are labor organizations within the meaning of the Act.III. The DisputeA. The work in issueThe work assignment being disputed here is the heating, cooling,and thermal insulation work at the Cardinal Muench Minor Seminaryin Fargo, North Dakota.B. BackgroundIn April 1965, Valley Service Incorporated, herein called Incorpo-rated, was awarded a contract for all plumbing work for the Cardi-nalMuench Minor Seminary under construction in Fargo, NorthDakota.On May 3, 1965, the day work was scheduled to begin, theemployees, represented by Local 338, failed to show up for work.Anderson, president'of Incorporated, was advised by Cusick, businessagent of Local 338, that Local 338 members would not work for him.The reason for this action is not disclosed in the record, but the dis-pute was settled by May 15 and the Local 338 members then reportedfor work.However, even after the settlement, Anderson needed sixadditional plumbing craftsmen for its job at the Seminary.He askedCusick to supply two plumbers, two welder-fitters, and two appren-tices.Cusick sent three men, a plumber, who could not be hiredbecause he was not licensed to work in North Dakota, and two welderswho could only 'be offered part-time work because they were not welder-fitters.They refused the part-time work.An advertisement for thenecessary help was placed in a newspaper but no suitable applicantsresponded.Thus, unable to obtain qualified men, Incorporated sub-221-374-66-vol.157-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracted the entire job to Company which then had about six avail-able employees.The subcontract, however, reserved to Incorporatedthe right to do the water piping, venting, and waste work with its ownemployees.2Sometime after May 20,1965, Company began work at the Seminary.On August 11, 1965, Local 84 requested recognition as the collective-bargaining agent for Company's employees.Local 84 proved itsmajority through a card check and was recognized; and a contract wassigned between Local 84 and Company on August 11, 1965.On September 9, 1965, Local 338 began picketing with a sign read-ing "The work on this project is being done by other than Local 338.Our dispute is with Valley Service Company only." The employeesof the other contractors working on the project walked off, but theLocal 84 members continued to work.On two occasions after the picketing began, Cusick told Anderson,who was about to bring the Incorporated employees represented byLocal 338 onto the project, that Local 338 members would not crossthe picket line and that the picketing would continue until Local 84was removed from the job or the subcontract was withdrawn. Ander-son responded that the Local 84 employees did not work for Incorpo-rated and that he had no control over their continued employment.On September 15, 1965, Quaife, the manager of Company, met withCusick who told him that the only way to stop the picketing was tosign a contract with Local 338.Cusick also assured Quaife thatCompany's contract with Local 84 could be broken.The original charge was filed by Company on October 5, 1965. Thepicketing ended in early November, pursuant to a temporary settle-ment which provided that Local 84 members would cease working onthe project until the Board issued its decision.Work again com-menced and all but the Local 84 members returned to work. Companystill has work to perform under its subcontract with Incorporated.C. Contentions of the partiesLocal 338 contends that no jurisdictional dispute exists. It claimsthat Incorporated and Company are a single employer-that is, thatCompany is thealter egoof Incorporated-and that its picketing wasto enforce its contract with Incorporated which therefore boundCompany.Local 84 and-Company contend that a jurisdictional dispute existsand that the work has been properly assigned to Local 84.a At thetime of the hearing this portionof thework was being done by Incorporatedwith employees already represented by Local 338 and is thus not in issue herein. LOCAL338, PLUMBINGAND PIPEFITTING INDUSTRY293D. Applicability of the statuteBefore the Board may proceed to a determination of dispute underSection 10(k) of the Act, it must be satisfied that there is reasonablecause to believe that Section 8(b) (4) (D) has been violated.The record shows that Local 338 picketed the Seminary projectwith an object of forcing Company to replace its employees, repre-sented by Local 84, with employees represented by Local 338. Local338 does not deny this but claims that its picketing was lawful becauseitsmembers were entitled to the jobs by virtue of its contract withIncorporated.However, the existence of a contract is an argumentaddressed to the merits of the jurisdictional dispute and not to itsexistence ,3 and we shall treat it as such herein.Accordingly, we findthat there is reasonable cause to believe that Respondent violatedSection 8(b) (4) (D).E. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors.The following -factors are asserted in support ofthe claims of the parties herein.1.Collective-bargaining contractsa.Local 84 contractThe only contract Company has covering plumbers and appren-tices is with Local 84.The contract does not contain any work-jurisdictional clause or otherwise define the type of work covered by theagreement but merely sets out the wage scale for plumbers and appren-tices.Company is not signatory to any agreement with Local 338.b.Local 338 contractIncorporated has a contract with Local 338 which, like the Local 84agreement, merely sets forth the wages and conditions of employ-ment for plumbers and apprentices and does not contain any work-jurisdictional clause or otherwise define the type of work covered by theagreement.The contract does not contain any hiring hall provisionsnor are there any contractual restrictions on the employer's right tosubcontract.It is apparent that neither contract specifically embraces the workin dispute. In view of the fact that Company only has one contractcovering plumbers and apprentices, its assignment of the disputedwork is not inconsistent with such contract.a Sheet Metal Workers International Association,Local162, AFL-CIO; et at. (Luater-Site-Corporation),151 NLRB195,LocalNo. 496,UnitedBrotherhood of Carpenters andJoiners ofAmerica, AFL-CIO (J. L.Wtilliams &Co., Inc),151 NLRB 758. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 338 asserts that its contract with Incorporated is binding onCompany because Company is thealter egoof Incorporated. It fur-ther argues that the subcontracting of work to Company by Incorpo-rated was an attempt by Incorporated to evade its contract withLocal 338 and the work should therefore be assigned to Local 338members.The record is too inconclusive to permit a determination as to,whether Company is thealter egoof Incorporated.However, evenassuming,arguendo,that Company was bound by Local 338's con-tract, that contract itself does not grant the Union exclusive jurisdic-tion to the work in dispute nor does it even obligate Company to callon or prefer Local 338 men for its employment needs.Moreover,attempts to hire employees through Local 338 had previously provedfutile because Local 338 had been unable to supply the same type ofemployees to Incorporated.Local 338's additional contention that the subcontracting by Incor-porated was for the purpose of evading the contract is also withoutmerit.The contract did not give the union exclusive rights to such.work nor did it restrict Incorporated from subcontracting.Finally,the evidence establishes that Incorporated subcontracted the workonly when it was unable to get qualified men from Local 338 to do the.job and even then it reserved certain work for its Local 338 employees.In essence, therefore, while neither contract is of great significancein determining this dispute, the assignment of the work by Companyto employees represented by Local 84 is consistent with its contractwith Local 84.As to the Local 338 agreement, even assuming thatCompany were bound by such contract, the assignment of work byCompany was neither a violation of nor inconsistent with that contract-2.The Employer's assignment and past practiceThe record does not disclose whether Incorporated has alwaysassigned its plumbing work to members of Local 338. It does show,however, that Company, since it was reactivated in January 1965, hasalways assigned its plumbing work to persons other than those repre-sented by Local 338. If Company is a separate Employer, then itspast practice of assigning the work as it did would be a factor favoringan award of the work to the persons presently represented by Local 84.However, even if the two companies were a single employer, we would'find that the Employer's assignment was a factor favoring the Local'84 members since Local 338 was unable to supply the employees needed'.3.Skills, competence, and trainingBoth Local 84 and Local 338 admit that the members of eitherUnion are competent to perform the work in question, and theEmployer testified that it is satisfied with the work of the Local 84 LOCAL 338, PLUMBING AND PIPEFITTING INDUSTRY295members.Accordingly, as the members of both unions are apparentlyequally competent to do the work in question, we give no weight tothis factor in determining the dispute.4.Efficiency of operationsAs previously indicated, Local 338 was unable to supply employeesto Incorporated after settlement of the dispute between,them. It wastherefore necessary to the efficiency of its operations for Incorporatedto obtain employees elsewhere, and it did so by subcontracting part ofits job to Company which had plumbers available and ready for work.Accordingly, we find that the assignment of the work in questionherein to persons not members of Local 338 was necessary in order tocomplete the project promptly.Conclusions as to Merits of the DisputeUpon consideration of all pertinent factors, we shall award thework in dispute to the present employees of Company. They areskilled in the performance of the work and have performed to thesatisfaction of Company, which has expressed its desire to retain themin the work.Nor is the assignment inconsistent with the Employer'scontract with Local 338.Accordingly, we shall determine the juris-dictional dispute by deciding that the members of Local 84 presentlyemployed .by Company are entitled to the work in dispute. In makingthis determination, we are awarding the work to the employees ofCompany who are currently represented by Local 84, but not to thatUnion or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board makesthe following Determination of Dispute.1.Employees employed as plumbers by Valley Service Company,a subcontractor for Valley Service Incorporated, currently representedby United Construction Workers, Local 84, CLA, are entitled to per-form the heating, cooling, and thermal insulation work at the Cardi-nal Muench Minor Seminary in Fargo, North Dakota.2.Local 338, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States and Can-ada, AFL-CIO, and Douglas Cusick, its agent, are not and have notbeen entitled, by means proscribed by Section 8 (b) (4) (D) of theAct, to force or require Valley Service Company or Valley ServiceIncorporated to award the above work to its members. 296DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Within 10 days from the date of this Decision and Determinationof Dispute, Local 338, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, and Douglas Cusick, its agent, shall notifythe Regional Director for Region 18, in writing, whether it will or willnot refrain from forcing or requiring the Employer, by means pro-scribed by Section 8(b) (4) (D), to award the work in dispute to itsmembers rather than to members of Local 84.The Crescent Bed Company,Inc.andUnited Steelworkers ofAmerica.Case No. 15-CA-507.March 3, 1966DECISION AND ORDEROn April 16, 1965, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the General Counsel filed excep-tions to the Decision and supporting briefs; the Charging Union filedcross-exceptions and a brief; and the Respondent and General Coun-sel then filed answering briefs to each other's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions and briefs, andthe entire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, as modified herein.The salient facts are summarized here. Shortly before the termi-nation date of their first contract, the parties began negotiating a newagreement.Respondent was represented by its president, Wallen, andthe Union by Nassar, a staff representative, together with a committeefrom its Local 3551.On November 30, 1963, the parties came to anunderstanding on the terms of a new agreement, and the Union under-took to prepare a written draft for the signature of the parties.Respondent put into effect the wage increases and other improvedbenefits called for in the agreement, as of December 1. On Decem-ber 16, 1963, a written copy of the agreement was signed by Wallen157 NLRB No. 22.